DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,291,299. Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claim 1 has been eliminated from patent claim 1 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

A wireless communication device comprising:

A wireless communication device comprising:
a receiver configured to receive a plurality of first frames which are transmitted by multiplexing; and

a receiver configured to receive a plurality of first frames which are transmitted by multiplexing from a plurality of wireless communication devices wherein transmitter addresses of the first frames are different from each other;  and 


a transmitter configured  to transmit a second frame including a first field and a second field, the first field contains check results indicating whether the plurality of first frames are successfully received and the second field contains first information specifying at least one wireless communication device for triggering uplink multiplexing transmission, 
wherein the receiver is configured to receive a plurality of third frames transmitted by multiplexing in response to the second frame.

wherein the receiver is configured to receive a plurality of third frames transmitted by multiplexing in response to the second frame, transmitter addresses of the plurality of third frames are different from each other, and the transmitter address of at least one of the plurality of third frames is an address of the at least one wireless communication device specified by the first information among the plurality of wireless communication devices. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0014595 to Wong et al. (hereinafter Wong) in view of 2016/0197663 to Stadelmeier et al. (hereinafter Stadelmeier)

In regard claim 1, Wong teaches or discloses a wireless communication device (see Fig. 1) comprising:
a receiver configured to receive a plurality of first frames which are transmitted by multiplexing (see paragraph [0148], the wireless device: receiving a first data frame from a 
remote device, the first data frame including first configuration information specifying a first configuration of a receiver of the remote device);
a transmitter configured to transmit a second frame containing check results indicating whether the plurality of first frames are successfully received and first information specifying at least one wireless communication device (see paragraph [0148], transmitting to the remote device a first acknowledgement frame according to a format that is receivable by the remote device if the receiver is configured according to a second configuration, wherein the first acknowledgement frame includes a confirmation of the first configuration information; and transmitting to the remote device a second data frame according to a format that is receivable by the remote device if the receiver is configured according to the first configuration, wherein the transmitting the second data frame occurs after the transmit the first acknowledgement frame);
wherein the receiver is configured to receive a plurality of third frames transmitted by multiplexing in response to the second frame (see paragraphs [0111], [0120], and [0151],  the wireless device may receive a third communication frame after the configuring the receiver according to the third configuration at 512. The third communication frame may therefore be configured according to the third configuration. The third communication frame may be configured according to a format that is receivable by the remote device if the receiver of the remote device is configured according to the third configuration).

However, Stadelmeier teaches or discloses multiplexing (see Fig. 25a, paragraph [0200], for receiving these data blocks the receiver uses two reception antennas and two reception paths to individually process the received mapping output data streams Qa, Qb until they are combined to obtain the information contained in the received service (i.e. in the data stream S1).  Since MIMO processing is applied to this service, a high throughput of the data transmission can be obtained.  Generally, this depends on the MIMO scheme: spatial multiplexing is for higher throughput, while other space-time (or space-frequency) MIMO schemes aim for higher robustness).
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a system for providing flexible receiver in wireless communication of Wong by including multiplexing suggested by Stadelmeier. This modification would provide to enable the use of narrow-band receivers for receiving and processing the frames read on paragraph [0013].

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 01/29/2021


/PHIRIN SAM/Primary Examiner, Art Unit 2476